DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 3/22/2018 and the Remarks and Amendments filed on 4/29/2022. Acknowledgment is made with respect to a claim to priority to Chinese Application No. CN201810016819.5 filed on 1/5/2018.

Reasons for Allowance

Claims 1, 2, 4-6, 8-13, 15-17, 19, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1 and 12

A compare logic circuit that performs bit encoding to encode input parameters and weight parameters according to a value range of the weight parameters, wherein the input and weight parameters are encoded in the same way, and generating a first and second bit for each sub-output parameters through a first and second sub-logic circuit, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

Specifically, the closest prior art of record Falcon (US 20160026912 A1) is directed towards a CNN model with a plurality of calculation circuits, but fails to disclose a compare logic circuit that performs bit encoding to encode input parameters and weight parameters according to a value range of the weight parameters, wherein the input and weight parameters are encoded in the same way, and generating a first and second bit for each sub-output parameters through a first and second sub-logic circuit, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Further, Li et al. (US 20200159534 A1) discloses a compute apparatus to perform machine learning operations, but fails to disclose a compare logic circuit that performs bit encoding to encode input parameters and weight parameters according to a value range of the weight parameters, wherein the input and weight parameters are encoded in the same way, and generating a first and second bit for each sub-output parameters through a first and second sub-logic circuit, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.



	Accordingly, the 35 USC § 103 rejection of the claims is withdrawn.

Applicants arguments and amendments, filed on 4/29/2022, with respect to the 35 USC § 112(a) rejection of claims 1-20 have been fully considered and are persuasive.  The 35 USC § 112(a) rejection of claims 1-20 is withdrawn.

	Applicants arguments and amendments, filed on 4/29/2022, with respect to the 35 USC § 112(b) rejection of claims 1-20 have been fully considered and are persuasive.  The 35 USC § 112(b) rejection of claims 1-20 is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
                                                                                                                                                                                       
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (US 20200159534 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127